MEMORANDUM **
Rosendo Gomez-Barrera appeals his guilty-plea convictions and concurrent 40-month sentence imposed for possessing marijuana with the intent to distribute it, in violation of 21 U.S.C. § 841(a)(1) & (b)(1)(B), and 60-month sentence for illegally reentering the United States following deportation, in violation of 8 U.S.C. § 1326. Gomez-Barrera’s attorney has filed a brief and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Gomez-Barrera has not filed a pro se supplemental brief.
Our review of the Anders brief and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.